                 Case 3:20-cv-08029-AGT Document 1 Filed 11/13/20 Page 1 of 6


     TREVOR J. ZINK, ESQ. (218860)
 1   OMNI LAW GROUP, LLP
     1940 Hamilton Avenue
 2   San Jose, CA 95125
     Tel: (408) 879-8500 / Fax: (408) 879-8501
 3   Email: tzink@omnilawgroup.com
 4   Attorneys for Plaintiffs
     Satinder Sartaaj, Firdaus Production, Inc.,
 5   and Saga Private Music Limited
 6
 7                                  UNITED STATES DISTRICT COURT
 8                     IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
       SATINDER SARTAAJ, FIRDAUS                           CASE NO.: 5:20-cv-8029
10     PRODUCTION, INC., and SAGA
       PRIVATE MUSIC LIMITED,                              COMPLAINT FOR DECLARATORY
11                                                         RELIEF
                 Plaintiffs,
12
       v.
13
       SAREGAMA INDIA LIMITED,
14
                 Defendants.
15
16
17                                 COMPLAINT AND JURY DEMAND
18
19          Plaintiffs SATINDER SARTAAJ, FIRDAUS PRODUCTION, INC., and SAGA
20   PRIVATE MUSIC LIMITED (collectively “Plaintiffs”) for their Complaint and Jury Demand
21   against Defendant SAREGAMA INDIA LIMITED, state as follows:
22                             NATURE OF ACTION AND RELIEF SOUGHT
23          1.        This is a civil action seeking declaratory judgment and injunctive relief under the
24   copyright laws of the United States, 17 U.S.C. sections 101 et seq., and the Digital Millenium
25   Copyright Act, as codified at (“DMCA”), 17 U.S.C. 512.
26          2.        This case arises from Defendant SAREGAMA INDIA LIMITED’s
27   (“SAREGAMA” or “Defendant”) improper assertion of copyright infringement against
28   Plaintiffs. The infringement was based on Plaintiffs’ posting, on the Internet video website,


     COMPLAINT FOR DECLARATORY RELIEF
                                                                                                      1
                 Case 3:20-cv-08029-AGT Document 1 Filed 11/13/20 Page 2 of 6



 1   YouTube, a video recording of Plaintiff Dr. SATINDER SARTAAJ’s (“SARTAAJ”) recording
 2   of the song “Matwaliye” on August 31, 2020. As a result of Defendant’s assertion of
 3   infringement, YouTube disabled public access of the video. Despite being contacted by
 4   Plaintiffs and advised that Matwaliye was an arrangement based on traditional Punjabi folk
 5   songs, the same material used by Defendants for the composition it claims it has a copyright on,
 6   Defendant has continued to insist that Matwaliye infringes its copyright, asserting that Plaintiffs
 7   are under a legal obligation to obtain written licenses/permission from Defendant before
 8   exhibiting Matwaliye on YouTube.

 9          3.         Plaintiffs’ composition and video of Matwaliye is lawful, as it is derived from
10   matters within the Public Domain---traditional Punjabi folksongs. Plaintiffs bring this action to
11   clarify the rights of the parties and to refute Defendant’s assertions of copyright infringement.
12                                                 PARTIES
13          4.         Plaintiff Dr. SATINDER SARTAAJ (“SARTAAJ”) has a Ph.D. in music, and is a
14   composer and producer of music, specifically Punjabi folk music. SARTAAJ resides in India
15   and is a shareholder in Plaintiff Firdaus Production, Inc., a California corporation.
16          5.         Plaintiff FIRDAUS PRODUCTION, INC. (“FIRDAUS”) is a corporation
17   organized and existing under the laws of the State of California, with its principal place of
18   business in Fremont, California.
19          6.         Plaintiff SAGA MUSIC PRIVATE LIMITED (“SAGA”) is an Indian company
20   based in India.
21          7.         Defendant SAREGAMA INDIA, LIMITED (“SAREGAMA”) is a music
22   company based in Mumbai, India.
23                                      JURISDICTION AND VENUE
24          8.         This action arises under the copyright laws of the United States, 17 U.S.C.
25   sections 101 et seq., and Title II of the Digital Millenium Copyright Act (“DMCA”), 17 U.S.C.
26   section 512.
27          9.         This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

28   sections 1331 and 1338, and the Declaratory Judgment Act, 28 U.S.C. section 2201.


     COMPLAINT FOR DECLARATORY RELIEF
                                                                                                         2
               Case 3:20-cv-08029-AGT Document 1 Filed 11/13/20 Page 3 of 6



 1          10.        This Court has personal jurisdiction over Defendant because Defendant, by
 2   making use of the “takedown” provision of the DMCA that resulted in YouTube, a resident of
 3   this state, removing Plaintiffs’ video of Mawaliye, Defendant purposefully availed itself of the
 4   benefit or protection of United States law with respect to the transaction sued upon here, causing
 5   Plaintiff harm.
 6          11.        Defendant does substantial business in the United States, particularly online.
 7          12.        Venue is proper in this action under 28 U.S.C. sections 1391(b)(2), 1391(b)(3),
 8   and/or 1391(c)(3).

 9                                       FACTUAL ALLEGATIONS
10          13.        Plaintiff SARTAAJ has a PhD in Music, and is a world-renowned lyricist,
11   composer and singer. He has personal knowledge and expertise in Punjabi folk music.
12          14.        Plaintiff SAGA is a well-known and celebrated music producer and label. It has
13   produced several albums of predominantly Punjabi music. It represents Plaintiff SARTAAJ and
14   has publications rights in SARTAAJ’s compositions.
15          15.        Matwaliye is a music video and song composed and performed by SARTAAJ.
16   FIRDAUS owns the rights to Matwaliye. FIRDAUS properly licensed Matwaliye to SAGA.
17   SAGA posted Matwaliye to YouTube on or about August 31, 2020.
18          16.        Matwaliye was inspired by a very old Punjabi folk song “chullhey agg na ghrhey
19   de vich paani, chhrea’n di joon buri” (“Chullhey”) that has been popular for centuries. The
20   exact composition of Chullhey was used for the first time in the song “Menoo Meria Dukha’n Ne
21   Gheria” in the Punjabi film “Bhaaiya ji” in 1950. A song, Mainu Rabb Di Soh Tere Naal Pyar
22   Ho Gaya” based on Chullhey was in the Pakistani Punjabi film “Phere.” Another song, “Tora’n
23   Gandla te Pain Mainu Dandla’n,” is also based on the folk composition. Many musicians and
24   revered singers have composed and sung songs based on Chulley from as early as 1949.
25          17.        Chulley has been in the public domain for centuries. It is a traditional cultural
26   expression or expression of folklore; transgenerational, collectively owned by one or more
27   groups or communities, and likely of anonymous origin. Matwaliye is inspired by Chulley.

28          18.        Despite its origins, on or about September 22, 2020, Plaintiffs were informed by


     COMPLAINT FOR DECLARATORY RELIEF
                                                                                                           3
               Case 3:20-cv-08029-AGT Document 1 Filed 11/13/20 Page 4 of 6



 1   YouTube that Defendant had filed a “takedown notice” with YouTube concerning Matwaliye,
 2   asserting that it infringes on the composition of the song “Uden Jab Jab Zulfen Teri” (“Uden”), a
 3   composition from the movie “Naya Daur;” SAREGAMA holds the copyright to Uden. The
 4   composer of ‘Menoo Meria Dukha’n Ne Gheria’ (“Menoo”) is Mr. Vinod, who died in 1959.
 5   Under Indian law, under which Mr. Vinod’s composition was created, a composer’s music
 6   becomes part of the public domain 60 years after the composer’s date of death. Accordingly,
 7   whether Plaintiffs’ song is based on the centuries old folk song or Mr. Vinod’s song, there is no
 8   infringement. Indeed, Mr. OP Nayyar, composer of “Uden Jab Jab Zulfen Teri,” used Mr.

 9   Vinod’s composition in his creation. It was not his original composition and SAREGAMA has
10   no right to claim ownership thereof. An expert has compared the three songs (i.e., Menoo, Uden,
11   and Matwaliye) and determined that Uden (Defendant’s song) is almost identical to Menoo,
12   whereas Matwaliye is significantly different. Attached as Exhibit A is a copy of said report.
13          19.     Title II of the DMCA, 17 U.S.C. section 512, grants online service providers,
14   such as YouTube, protections from secondary copyright infringement liability, as long as they
15   meet certain requirements.
16          20.     One requirement of the DMCA “safe harbor” is that online service providers must
17   implement a “notice-and-takedown” system. The DMCA provides that the owner of copyrighted
18   material may submit a “takedown notice” to an online service provider that is hosting material
19   that allegedly infringes the copyright held by the issuer of the notice.
20          21.     The DMCA provides that a takedown notice should be in writing and should state,
21   among other things, that the complaining party has a good faith belief that the use of the material
22   is not authorized by the copyright owner. 17 U.S.C. 512 (c)(3).
23          22.     As a result of having received the takedown notice from SAREGAMA, YouTube
24   blocked Matwaliye from public access.
25          23. On or about September 8, 2020, Plaintiff SAGA contacted Defendant SAREGAMA
26   to make its position known regarding the origins of Matwaliye---that it was developed from
27   centuries-old traditional Punjabi folk songs. Despite being made aware of Matwaliye’s origins,

28   SAREGAMA refused to withdraw its “takedown” notice, and continued (and continues) to assert


     COMPLAINT FOR DECLARATORY RELIEF
                                                                                                     4
                  Case 3:20-cv-08029-AGT Document 1 Filed 11/13/20 Page 5 of 6



 1   that Matwaliye is an infringement of Uden from the movie Naya Daar. SAREGAMA asserts its
 2   position of copyright infringement on the basis that it “vehemently” denies that Uden is, or is
 3   derived from, a traditional Punjabi folk song. It asserts that Uden’s lyrics and music were
 4   original works. It denied that Uden was, or was derived from, part of a pre-existing traditional
 5   culture that should be treated as part of the public domain.
 6          24.      SAREGAMA asserts that Matwaliye is a recording and usage of its copyrighted
 7   Uden for the purpose of enabling SAGA to derive profit from it through its use on YouTube and
 8   other mediums; that SAGA is under a legal obligation to obtain licenses and permission from

 9   SAREGAMA for Matwaliye’s usage.
10          25.      Uden, however, is not different than Matwaliye in that it used Chulley as its
11   inspiration to create it. In creating Matwaliye, SARTAAJ did the same thing as Defendant; it
12   used an old traditional Punjabi folksong from the public to create a new composition and song.
13                                                COUNT 1
14    Declaratory Relief Pursuant to 28 U.S.C. section 2201, et seq. (Declaratory Judgment Act)
15                          and the Copyright Act (Title 17 of the U.S. Code)
16          26.      Plaintiffs incorporate by reference the allegations in each of the preceding
17   paragraphs of this Complaint, as if fully set forth herein.
18          27.      There is a real and actual controversy between Plaintiffs and Defendant regarding
19   whether Plaintiffs’ composition and posting of Matawaliye on YouTube and other commercial
20   mediums infringes a copyright that Defendant lawfully owns or administers.
21          28.      Defendant’s conduct has forced Plaintiffs to choose between making Matawaliye
22   available to the public and risking legal liability. The controversy between Plaintiffs and
23   Defendant is thus real and substantial and demands specific relief through a decree of conclusive
24   character.
25          29.      Plaintiffs are entitled to declaratory judgment that Matwaliye is lawful and does
26   not infringe Defendant’s copyright.
27                                         PRAYER FOR RELIEF

28          WHEREFORE, Plaintiffs pray for judgment as follows:


     COMPLAINT FOR DECLARATORY RELIEF
                                                                                                     5
                 Case 3:20-cv-08029-AGT Document 1 Filed 11/13/20 Page 6 of 6



 1          1.      For a declaration that Matwaliye is a product of the public domain and does not
 2   infringe Defendant’s copyright;
 3          2.      For an order enjoining Defendant, and its agents, attorneys, and assigns, from
 4   asserting a copyright claim against Defendants, or each of them, in connection with Matwaliye;
 5          3.      For costs of suit herein incurred, including reasonable attorney’s fees; and
 6          4.      For such other and further relief as the Court may deem just and proper.
 7
 8   Dated: November 13, 2020                     OMNI LAW GROUP, LLP

 9
                                                  By:     /s/ Trevor J. Zink
10                                                      TREVOR J. ZINK, ESQ.
                                                        Lead Counsel
11
                                                        State Bar No. 218860
12                                                      Email: tzink@omnilawgroup.com

13                                                      Attorneys for Plaintiffs
                                                        SATINDER SARTAAJ,
14                                                      FIRDAUS PRODUCTION, INC., and
15                                                      SAGA PRIVATE MUSIC LIMITED

16
17
18
19
20
21
22
23
24
25
26
27

28


     COMPLAINT FOR DECLARATORY RELIEF
                                                                                                     6
